UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 21-7585


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

DEMITRIUS COLEMAN,

                     Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at Florence.
Terry L. Wooten, Senior District Judge. (4:04-cr-00482-TLW-2)


Submitted: February 24, 2022                                       Decided: March 1, 2022


Before GREGORY, Chief Judge, and NIEMEYER and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Demitrius Coleman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Demitrius Coleman appeals the district court’s order denying his 18 U.S.C.

§ 3582(c)(1)(A) motion for compassionate release. We review a district court’s order

granting or denying a compassionate release motion for abuse of discretion. United States

v. Kibble, 992 F.3d 326, 329 (4th Cir.) (stating standard of review), cert. denied, 142 S. Ct.

383 (2021). We have reviewed the record and conclude that the district court did not abuse

its discretion. The court denied Coleman’s motion after assuming he demonstrated

extraordinary and compelling circumstances, discussing the applicable 18 U.S.C. § 3553(a)

factors, and sufficiently explaining the reasons for the denial. See United States v. High,

997 F.3d 181, 188-91 (4th Cir. 2021) (discussing amount of explanation required for denial

of straightforward compassionate release motion). We therefore affirm the district court’s

order. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                 AFFIRMED




                                              2